Perkins, J.
Indiana has the following statutory profusion:
“Whenever any county treasurer or collector for any previous year, shall have charged himself with, and accounted for, any tax that shall not have been paid to him, such tax *309shall be deemed and taken as due him personally, whether in or out of office, and may be by him collected in the same way as other taxes due and unpaid are collected.” 1 R. S., § 105, p-131.
C. L. Dunham and Gordon Tanner, for the appellant.
II. ONeal, for the appellee.
Jacob Maride was treasurer of Jasper county, Indiana, and alleges that he charged himself with taxes due from Bright and Dunn, and settled with the auditor for them. He now sues Bright and Dunn in an ordinary civil action for the amount, as for money paid to their use.
In the Court below, Dunn made default; Bright answered by a general denial. This threw upon Maride the burden oí making out his case.
To prove that the lands were assessed to Bright and Dunn, he did not offer the assessment roll, or tax duplicate, but, as the bill of exceptions shows, was permitted, over the objection of Bright, to prove the fact by parol, without showing any excuse for not producing the written evidence. That tins was error there can be no doubt, and it was made the ground of a motion for a new trial. The assessment roll is not a written instrument; but it is in writing. See Kinney v. Doe, 8 Blackf. 350; Smith v. The District Trustees, &c., 5 id. 40.
Per Curiam. — The judgment is reversed, with costs. Cause remanded, &c.